internal_revenue_service number release date index number ------------------------------------------------------------ --------------------- ------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip plr-122472-12 date october legend company state parent date country a country b a b c d --------------------- --------------------------- -------------- --------------------------- --------------------------- ----------------------- --------------- -- ---- -- -- dear ------------- - this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer has requested rulings in connection with its intent to be taxed as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code_of_1986 as amended the code plr-122472-12 facts company a state corporation is indirectly owned by parent and owns and leases several data centers throughout the united_states and abroad taxpayer will be a newly-formed entity that intends to elect to be taxed as a reit under sec_856 commencing with its taxable_year ending date one or more affiliates of parent will be limited partners in an operating partnership op along with taxpayer as a general_partner taxpayer will be a fully integrated self-managed reit that conducts substantially_all of its business as general_partner through the op in which it will be the sole general_partner and a substantial limited_partner the op intends to acquire lease purchase develop and build data center buildings and to lease such properties to unrelated tenants and certain related tenants the initial data center buildings the initial properties are currently owned or leased by affiliates of parent and will be acquired by the op through contributions of such buildings and or interests in the buildings following the contributions of the initial properties the op will own or lease properties in several states within the united_states and will lease data centers in country a and country b the space leased to tenants in the initial properties ranges in size from a single rack to an entire floor comprised of several thousand feet the leases have terms ranging from a to b years with the majority between c and d years the tenant space is generally prepared in accordance with the lease terms including the installation of cages made of wire similar in appearance to a chain link fence that are placed around the perimeter of the tenants’ leased space some tenants may lease land adjacent to and rooftop space on the data center building for placement of their satellite communication equipment the tenants may have access to common area space used for staging and storage as well as loading dock space for receipt and storage of equipment tenant space is generally constructed on raised flooring which is necessary to accommodate electrical telecommunications and hvac infrastructure some existing properties do not have raised flooring and must be cooled through a series of forced air pipes and fans similar to office buildings the initial properties furnish tenants with electrical power central air conditioning systems and access to telecommunications data center buildings are different than ordinary office buildings in the magnitude and quality of the electrical power and air conditioning that are furnished to tenants and the redundancies built into those systems the major components of the data center buildings include the electrical distribution and redundancy system the electrical components hvac components the hvac components security system the security components fire protection system the fire protection components and telecommunications infrastructure the telecommunication components each of plr-122472-12 these components collectively the structural_components is designed and constructed to remain permanently in place and is unlikely and not intended to be moved or removed the electrical components are designed to deliver between and watts of electric power per square foot convert the high voltage power received from the public_utility to low voltage power for use in the tenant space ensure uninterrupted power through the use of redundant electric systems and provide stable power through an energy conditioning process the hvac components are designed to maintain a room temperature between degrees fahrenheit the security components are designed to meet heightened security requirements of data center tenants the fire protection components include both detection and suppression systems the telecommunication components provide tenants with access to third-party telecommunications and internet providers after its ipo taxpayer through the op will have certain identifiable intangible assets recorded on its books resulting from purchase_price allocations made under generally_accepted_accounting_principles gaap when accounting for acquisitions generally identifiable intangible assets are recorded under gaap if they arise from contractual or legal rights regardless of whether those rights are transferable or separable from the underlying physical business_assets in this case identifiable intangibles acquired through these transactions include tenant relationships trademarks and favorable land leases the remaining amount of the purchase_price after allocation to tangible and intangible assets is allocated to goodwill tenant relationships are assets that arise from the expected future cash flows associated with an enterprise’s existing tenant base who are tenants because of the high quality of the data centers a trademark is generally defined as any word name symbol or other devise used by a business_enterprise to distinguish its offering from those of its competitors in this case the trademark is directly associated with the quality of these data centers as well as their location favorable land leases are assets that relate to the below market land lease obligations associated with the data centers that have been developed on the land and which will be owned or leased by the op in this case goodwill represents the premium above the amounts allocated to the physical structures of the data centers and the other identifiable intangible assets that affiliates of parent are willing to pay for the future anticipated cash_flow it expects to generate from its data centers this amount is based upon a gaap principle and relates solely to the real_estate_assets that will be acquired by the op these assets will constitute the op’s trade_or_business of leasing real_property and will directly produce income for the op taxpayer represents that the goodwill is directly related to and is generated by the op’s trade_or_business as a lessor of real_property taxpayer represents that services that op will provide to tenants consist of ordinary necessary usual and customary services in connection with the operation and maintenance of the initial properties these services do not constitute services rendered for the convenience of a particular tenant some of these services will include plr-122472-12 controlled humidity security fire protection utilities common area maintenance including cleaning and maintenance of public areas shipping and receiving landscaping maintenance and repair of the major building systems and components parking telecommunications infrastructure to allow tenants to connect to telecommunication carriers and interconnection using wires cables and other transmission equipment to provide tenants connectivity to carriers their own servers and directly with each other tenants may engage the op to provide remote hands services to execute basic server services and to ensure basic power is being delivered to the tenants’ spaces and equipment remote hands services that do not require logical access to the tenants’ equipment include such tasks as re-seating relabeling or replacing external cables rebooting servers and changing backup tapes any remote hands services that do require logical access ie tenant log-in access and information will be provided by third-party providers or a taxable_reit_subsidiary trs any other noncustomary services will be provided by an independent_contractor from whom taxpayer derives no income or through a trs neither the op nor its employees will repair replace or operate the tenant’s equipment nor will they provide network or it management services smart hands smart hands services generally entail providing technical and content support for the tenant’s information_technology and telecommunications equipment that is located in the initial properties the op intends that smart hands services other than those smart hands services requiring physical access to the tenants’ equipment will be provided by third party providers or through a taxable_reit_subsidiary trs parent and its affiliates may provide certain services to many customers including data center tenants parent services these services will be provided by each corporation separately through its own employees or by its contractors these services will not be provided by employees of taxpayer or the op tenants of the data centers will contract directly with each service provider without any involvement by taxpayer or the op all of the parent services offered to tenants of the properties with one exception are currently offered to the general_public parent services include backup services monitoring and management hardware sales hosting services staff augmentation telephone internet access circuits land-based voice wireless voip long distance audio conferencing alert services data center collocation and third-party managed services these services are not provided by the op or at the op’s request and are not provided by parent and its affiliates in connection with the op’s lease of space to these tenants rather parent and its affiliates operate separate and independent businesses and it is represented that they will not be agents of the op taxpayer through the op intends to have certain employees who will perform smart hands or other noncustomary services for the trs and remain employees of the op solely for administrative purposes in addition the op and trs intend to enter into an employee sharing_agreement under which these employees will be shared and the trs will reimburse the op for the trs’s allocable share of the employee costs the plr-122472-12 reimbursement will be solely for costs both direct and indirect the op will not profit from the reimbursement neither the op nor taxpayer will be in the business of providing services that are otherwise provided by the trs to third parties in addition to the initial properties taxpayer through the op is in negotiations to expand its business outside the united_states and intends to own entities treated as controlled_foreign_corporations within the meaning of sec_957 cfcs with respect to which the op is a united_states_shareholder within the meaning of sec_951 taxpayer would make a trs election with the cfcs to satisfy the reit asset test requirements set forth in sec_856 additionally taxpayer through the op intends to own entities treated as passive foreign investment companies under sec_1297 pfics with respect to which itself or the op is a shareholder to the extent taxpayer or the op creates or acquires a pfic taxpayer intends to make an election under sec_1295 to treat the pfic as a qualified_electing_fund qef law and analysis issue interests_in_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits plr-122472-12 sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder the term includes for example the wiring of a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial plr-122472-12 buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related similar to the properties or structural_components described in revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 the initial properties and the structural_components described above are inherently permanent structures although the initial properties and structures help to facilitate the technology businesses of tenants that occupy such buildings the buildings and structural_components themselves are not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 accordingly based on the information submitted and representations made we conclude that the initial properties including the structural_components as described above constitute real_property for purposes of sec_856 and sec_856 in addition because the initial properties and the structural_components are real_property they constitute real_estate_assets for purposes of sec_856 and sec_856 issue real_estate intangibles sec_1_856-2 provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap sec_1060 generally provides the method that is required to be used by a transferor to allocate the consideration received on the sale of assets that constitute a trade_or_business under sec_1_1060-1 assets will be considered a trade_or_business if either a the use of such assets would constitute an active trade_or_business within the meaning of sec_355 or goodwill or going_concern_value could attach to the assets under any circumstance sec_1_1060-1 further provides that goodwill is the value of a trade_or_business attributable to the expectancy of continued customer patronage this expectancy may be due to the name or reputation of a trade_or_business or any other factor see also 507_us_546 plr-122472-12 although the income and asset tests under sec_856 require a reit primarily to hold assets that generate passive_income for purposes of subchapter_m a reit may be considered an active trade_or_business for other areas of the code for example revrul_2001_29 2001_1_cb_1348 provides that a self-managed reit will be considered to be engaged in an active trade_or_business within the meaning of sec_355 the revenue_ruling concludes that a reit's rental_activity that produces income that qualifies as rents_from_real_property under sec_856 satisfies the active_trade_or_business_requirement of sec_355 although that activity is considered passive for purposes of subchapter_m it follows therefore that a reit such as taxpayer that is engaged in the trade_or_business of owning and leasing data centers within the scope of subchapter_m will generate goodwill that increases the value of the reit goodwill is inseparable from the business from which it arose see 198_f2d_26 9th cir 30_f2d_614 2d cir in this case the existence of the real_estate intangibles is a function of a gaap rule and sec_1060 that require an allocation of the excess purchase_price over the value of the tangible assets to goodwill or other intangible assets although the real_estate intangibles are separate assets for those purposes they may be characterized for purposes of the reit income and asset tests based upon the characterization of the op’s activities in its underlying trade_or_business since the real_estate intangibles relate solely to the op’s business of leasing and providing customary services to tenants in their data centers they qualify as real_estate_assets and interests_in_real_property for purposes of sec_856 therefore gain from the disposition of the real_estate intangibles produces qualifying_income for purposes of sec_856 and sec_856 issue services furnished by taxpayer sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located plr-122472-12 tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor plr-122472-12 courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant the services that op will provide to tenants described above are either usual or customary services that are rendered in connection with the operation or maintenance of the data centers and are not rendered primarily for the convenience of tenants or they will be provided by an independent_contractor or through a trs accordingly the services furnished by taxpayer through op in connection with the leasing of the initial properties will not cause any amounts received from tenants of the initial properties to be treated as other than rents_from_real_property under sec_856 issue services furnished by parent and its affiliates the parent services should not be treated as services rendered by taxpayer to the tenants of the data centers since these services are not made in connection with taxpayer’s rental of space to those tenants in the data centers the parent services are currently offered to the general_public as well as to the tenants of the initial properties the parent services are not dependent upon any customers they might draw from taxpayer’s business the parent services provided to the tenants of the data centers may be invoiced separately or invoiced at the same time as the rent payment with a specific identification of the amount attributable to the parent services parent and its affiliates will account for their own revenue and costs operated independently from taxpayer parent and its affiliates have their own employees books records and equipment parent and its affiliates will separately negotiate and contract with tenants for the parent services and taxpayer will not participate or profit from those services accordingly the parent services do not cause taxpayer’s share of income from the data centers to be treated as other than rents_from_real_property under sec_856 issue reimbursement arrangement or employee sharing_agreement in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm's length basis the ruling in distinguishing jergens co v comm’r 40_bta_868 states that the ric was not engaged in the plr-122472-12 business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric's gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 revrul_57_104 1957_1_cb_166 considers whether the amount_paid by a taxpayer to an independent_contractor as reimbursement for the costs of a union negotiated qualified_pension plan for the contractor's employees will be deductible to the taxpayer and included in the income of the contractor the taxpayer a ship owner contracted with a stevedore contractor to handle its cargoes pursuant to their contract the taxpayer reimbursed the contractor for the amount required to be contributed by the contractor to the pension_trust the ruling holds that the amount_paid by the taxpayer as a reimbursement is part of the cost of the services rendered by the independent_contractor to the taxpayer and as such is a deductible expense to the taxpayer under sec_162 the ruling also holds that the reimbursement of amounts contributed to the trust on behalf of its employees is includible in gross_income by the contractor under sec_61 in the present case the reimbursement and cost sharing arrangements to be executed between taxpayer through the op and its trs is analogous to the situation in revrul_84_138 the op and the trs intend to enter into an employee sharing_agreement under which certain employees of the op will be treated as loaned or advanced to the trs under the terms of the employee sharing_agreement the trs will reimburse the op for the trs’s share of the employee costs including salaries benefits and other compensation costs associated with payroll administration and allocable overhead costs the amount of such reimbursements will be computed quarterly and will be determined on the basis of the relative amount of time such employees spend performing leasing or property management services on behalf of the trs these reimbursements will be solely for costs and the op will not profit from these arrangements neither taxpayer nor the op will engage in the business of providing services that are otherwise provided by the trs under these arrangements accordingly the amounts paid to the op by the trs as reimbursement for the trs’s allocable share of employee costs and other shared expenses will not be treated as gross_income received by either the op or taxpayer under sec_856 also neither the op nor taxpayer will be entitled to a deduction for the reimbursed expenses issue subpart_f and pfic inclusions as noted earlier taxpayer intends to own either partially or wholly foreign subs for which trs elections will be made such foreign subs are either cfcs within the meaning of sec_957 with respect to which taxpayer is a united_states_shareholder within the meaning of sec_951 or pfics for which taxpayer intends to make elections under sec_1295 to treat as qefs plr-122472-12 taxpayer expects that cfcs will earn the following types of income a interest_income on working_capital b rental income from leasing space on towers if the employees who perform the leasing activity belong not to the relevant cfc but instead to an affiliate or to an independent_contractor and c interest dividend or rental income from an affiliate that is not excepted from foreign_personal_holding_company_income within the meaning of sec_954 fphci under sec_954 or c taxpayer represents that the income it expects to receive from the pfics will be passive within the meaning of sec_1297 as a result of being a united_states_shareholder with respect to cfcs taxpayer is required by sec_951 to include in its gross_income its pro_rata share of the subpart_f_income as defined in sec_952 of any such cfcs therefore taxpayer expects to report sec_951 inclusion attributable to one or more cfc’s fphci net of allocable expenses which is passive rental income_interest dividends and gain from the sale of property that gives rise to income such as dividends interest and rental income the subpart_f inclusions as a result of being a shareholder in pfics for which taxpayer makes qef elections taxpayer is required under sec_1293 to include in its gross_income its pro_rata share of the ordinary_earnings and net_capital_gain income of each such qef as a result of being a shareholder in pfics for which taxpayer has not made qef elections taxpayer is required to include amounts in its gross_income as ordinary_income pursuant to sec_1291 therefore taxpayer expects to report sec_1293 ordinary_income inclusions attributable to passive_income from numerous pfics for which qef elections have been made the qef inclusions and sec_1291 ordinary_income inclusions attributable to passive_income for pfics for which qef elections have not been made together with qef inclusions the pfic inclusions sec_856 provides in relevant part that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part whether any item_of_income or gain which otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying plr-122472-12 real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation taxpayer represents that it is a united_states_shareholder within the meaning of sec_951 with respect to certain subsidiaries that are cfcs sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include foreign_base_company_income as determined under sec_954 under sec_954 foreign_base_company_income includes fphci sec_954 defines fphci income to include among other things dividends interest royalties rents and annuities sec_954 also includes gain from the sale_or_exchange of property which among other things gives rise to income described in sec_954 after application of paragraph a other than property which gives rise to income not treated as fphci by reason of sec_954 or i for the taxable_year taxpayer has represented that it is a united_states_shareholder within the meaning of sec_951 with respect to certain of its subsidiaries that it expects to be cfcs as taxpayer’s cfcs earn subpart_f_income attributable to foreign_base_company_income that is fphci and such income is generally passive_income treatment of the sec_951 inclusion attributable to such passive_income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule that subpart_f inclusions attributable to the fphci expected to be earned by taxpayer’s cfcs are qualifying_income for purposes of sec_856 as provided in sec_856 pfic inclusions sec_1297 defines a pfic as a foreign_corporation where either percent or more of the gross_income of such corporation for the taxable_year is passive plr-122472-12 income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic then - a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to - i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax imposed by this chapter for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross_income - a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such year taxpayer has represented that it is a shareholder of certain subsidiaries that it expects to be pfics and that it intends to make qef elections with respect to certain of these pfics as taxpayer’s pfics earn income that is fphci and such income is generally passive_income treatment of such pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 accordingly we rule taxpayer’s pfic inclusions expected to be earned by taxpayer are qualifying_income for purposes of sec_856 as provided in sec_856 plr-122472-12 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely diana imholtz diana imholtz branch chief branch office of associate chief_counsel financial institutions and products enclosures copy of this letter copy for sec_6110 purposes cc
